Citation Nr: 0508045	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling. 

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a bilateral shoulder 
disorder with neuropathy of the arms.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record.

Procedural history

The increased rating claim

This appeal arose from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for cervical spine stenosis and spondylosis and assigned a 10 
percent disability rating therefor.  In February 2002, the 
veteran filed a Notice of Disagreement (NOD) as to the 
assigned disability rating.  The RO issued a Statement of the 
Case (SOC) in May 2003 in which the assigned disability 
rating was increased to 20 percent.  In July 2003, the 
veteran perfected an appeal via a Substantive Appeal (VA Form 
9).  

The service connection claim

The December 2001 rating decision denied service connection 
for a bilateral shoulder disorder with neuropathy of the 
arms.  The veteran did not express disagreement as to that 
issue in his February 2002 communication to the RO.  

In a statement in support of claim (VA Form 21-4138), which 
was received at the RO in March 2003, the veteran in essence 
indicated that he had sustained a bilateral shoulder injury 
in service when he had been hit in the head by a tank turret.
A May 2003 Decision Review Officer (DRO) decision denied the 
claim of entitlement to service connection for a bilateral 
shoulder disorder on the basis that new and material evidence 
had not been submitted; however, specifics (such when the 
claim had been finally denied and when the veteran had filed 
a claim to reopen) were not addressed.  In the SOC that was 
issued on the same day, however, the service connection claim 
was denied on the merits.

The veteran's July 2003 VA Form 9 referred to the issue of 
service connection for the claimed bilateral shoulder 
disability as well as to the increased rating claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that these issues should be remanded for further evidentiary 
and procedural development.

The increased rating issue

The veteran has contended that his service-connected cervical 
spine disability has become worse in recent years, warranting 
an increased rating.  In a July 2003 VA Form 21-4138, he 
specifically requested a VA examination to evaluate this 
condition.  The RO did not accord the veteran another VA 
examination.  It appears that the last VA examination was in 
November 2001.  Under such circumstances, another VA 
examination is warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse].

In addition, the criteria for rating spinal disabilities have 
been amended since the July 2003 SOC.  The amendment was 
effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 
458 (Aug. 27, 2003).  The veteran has not been provided with 
the current schedular criteria.  This must also be 
accomplished.

The Board observes in passing that the veteran's accredited 
representative has specifically requested a remand for these 
reasons.   See Informal Hearing Presentation dated January 
27, 2005, page 4.

Finally, a May 6, 2003 communication from the Social Security 
Administration (SSA) to the RO indicates that the veteran had 
filed a claim for SSA disability and that the decision was 
pending.  The agency of original jurisdiction should once 
again contact SSA to determine if the decision has been made.  
If so, it and the supporting medical evidence should be 
obtained.

The service connection issue

The procedural history of this issue has been set out in the 
Introduction above.  It is clear from comparing the May 28, 
2003 DRO decision and the SOC issued the same day that some 
confusion exists.  

Under the law and VA regulations, a NOD must be filed within 
one year after the issuance of an unfavorable decision.  The 
RO is then obligated to issue a SOC as to the issue.  The 
claimant must then file a Substantive Appeal within the 
prescribed time period, which is usually sixty days after the 
date the SOC was mailed.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2004).

Although it is extremely unclear, it appears that the DRO 
considered the February 2003 communication from the veteran 
with respect to the shoulder disorder to be untimely as a 
NOD, since it was filed over a year after the December 2001 
RO rating decision which denied the veteran's claim.  It 
further appears that the DRO considered the February 2003 
communication as a request to reopen the claim.  The May 2003 
DRO decision appeared to deny the claim based on the 
veteran's failure to submit new and material evidence to 
reopen the previous finally denied claim.  See 38 U.S.C.A. 
§§ 7105(c), 5108 (West 2002).  The veteran's July 2003 VA 
Form 9 thus became, in effect, a NOD as to the May 2003 DRO 
decision.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed 
but a SOC has not been issued, the Board must remand the 
claim to the Veterans Benefits Administration (VBA) so that a 
SOC may be issued.

The Board additionally observes that the matter of timeliness 
of filing of a NOD is itself an appealable issue, and if a 
claimant or representative protests an adverse determination 
by the agency of original jurisdiction, the claimant should 
be furnished with a SOC.  See 38 C.F.R. § 19.34 (2004). 

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be contacted and 
requested to identify any medical 
examination, hospitalization and 
treatment records which pertain to his 
cervical spine and shoulders.  Any such 
records so identified should be obtained 
and associated with the veteran's VA 
claims folder.

2.  VBA should contact SSA in order to 
ascertain whether the veteran's claim for 
SSA benefits has been decided.  Any 
available SSA decision and accompanying 
medical records should be obtained and 
associated with the veteran's VA claims 
folder.

3.  The veteran should then be scheduled 
for a VA examination to determine the 
nature and severity of the service-
connected cervical spine disability.  The 
veteran's claims folder should be made 
available to the examiner for review in 
connection with the examination.  Any 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  
The examiner should also render an 
opinion as to whether any bilateral 
shoulder disability with neuropathy of 
the arms exists, or whether the veteran's 
reported upper extremity symptoms are 
part and parcel of the service-connected 
cervical spine disability.  If a separate 
bilateral shoulder disability is 
identified, the examiner should render an 
opinion as to whether it is as likely as 
not related either to the veteran's 
military service or to the service-
connected cervical spine disability.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to an 
increased disability rating for the 
service-connected cervical spine 
disability.  If the claim remains denied, 
a SSOC should be issued that includes the 
new schedular criteria applicable to 
spinal disability, and the veteran and 
his representative should be afforded an 
appropriate period of time in which to 
respond.

5.  The RO should issue a SOC as to the 
issue of whether new and material 
evidence has been submitted which is 
sufficient to reopen the previously-
denied claim of entitlement to service 
connection for a bilateral shoulder 
disorder with neuropathy of the arms.  
The veteran should be advised of his 
appeal rights.

6.  If the veteran disputes the 
timeliness of filing of a NOD as to the 
December 2001 decision which denied his 
claim of entitlement to service 
connection for a bilateral shoulder 
disorder with neuropathy of the arms, a 
SOC should be issued pursuant to 
38 C.F.R. § 19.34 and the veteran should 
be advised of his appeal rights.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.



	(CONTINUED ON NEXT PAGE)


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




